Citation Nr: 0620496	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the January 2004 and February 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which, denied 
claims for service connection for bilateral hearing loss and 
tinnitus.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss; the appellant was informed of this 
decision the same month, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the July 1971 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for bilateral hearing loss.

3.  There is competent medical evidence linking the veteran's 
bilateral hearing loss to military service.

4.  There is competent medical evidence linking the veteran's 
tinnitus to military service.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision, denying service connection 
for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
July 1971 rating decision sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a March 2006 letter, the RO provided the veteran with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the awards, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of new and material evidence and 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the Board is taking action favorable to the 
veteran by reopening his service-connection claim for 
bilateral hearing loss and granting service connection for 
bilateral hearing loss and tinnitus, as such the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notice or development and the Board will 
proceed with appellate review.  See, e.g., VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  Whether new and material evidence 
has been presented is a material legal issue that the Board 
is required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a July 1971 
rating decision, the RO initially denied service connection 
for bilateral hearing loss, noting that the veteran had not 
been diagnosed with hearing loss.  The veteran was informed 
of this decision the same month and did not submit a NOD 
within one year of notification.  Therefore, the July 1971 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103.  In August 2003, the 
veteran asked to reopen his claim for service connection for 
bilateral hearing loss.  In a January 2004 rating decision, 
the subject of this appeal, the RO denied the veteran's claim 
for service connection for bilateral hearing loss.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

The evidence secured since the July 1971 rating decision 
includes an April 2006 private medical opinion from the 
Family Hearing Help Center and a December 2003 VA medical 
opinion, diagnosing the veteran with bilateral hearing loss 
and linking it to his service in the military.  These medical 
opinions are clearly new, in that they are not redundant of 
other evidence considered in the July 1971 rating decision.  
Moreover, the evidence is material to the issue under 
consideration, as the new evidence goes to whether the 
veteran has a current diagnosis of hearing loss and whether 
it might be due to service.  Therefore, in light of the new 
and material evidence, the veteran's service-connection claim 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2005).

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of noise exposure as an 
infantryman while in service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38  C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Although the veteran was not diagnosed with either bilateral 
hearing loss or tinnitus during service, service medical 
records show an upward trend in auditory thresholds.  A pre-
entrance September 1968 audiological examination showed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
5
LEFT
5
-5
-5
0
10

In October 1970, the veteran's separation audiological 
examination showed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
10
15
30

Further, the December 2003 VA audiological examination showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
45
45
LEFT
20
25
60
55
55

The veteran's speech discrimination scores were 96 percent 
for the right ear and 96 percent for the left ear.

In support of his claim, the veteran submitted statements 
from a private clinical audiologist indicating a nexus 
between the veteran's current hearing loss and tinnitus and 
his exposure to weapons fire during military service.  A 
review of the veteran's service personnel records show that 
the veteran had training as a light weapons infantryman and 
was a sharpshooter and an expert on the M-14 rifle.  Further, 
the private audiologist's opinion is consistent with the VA 
examination.  In December 2003, the VA examiner found that 
the veteran's auditory thresholds at 3000, 4000, and 5000 
were at least 40 decibels or greater, meeting the criteria of 
38 C.F.R. § 3.385 such that it could be considered a 
disability for VA purposes.  The examiner diagnosed the 
veteran with mild-to-moderate sensorineural hearing loss in 
the right ear and moderate-to-moderately severe sensorineural 
hearing loss in the left ear.  The VA examiner also noted 
that tinnitus was reported by the veteran; that there was an 
upward trend in the veteran's auditory thresholds; and that 
the veteran was not exposed to high-level noise in his 
civilian life as an insurance agent.  Thus, after reviewing 
the veteran's medical history and examining him, the VA 
examiner opined that "hearing loss and tinnitus, more likely 
than not, due to acoustic trauma while in the military."

The Board notes that the veteran's original claim for hearing 
loss was denied less than seven months after separation from 
service.  Leaving the possibility that the veteran's claimed 
hearing loss could have been presumed to incurred in service 
under the provisions of 38 C.F.R. §§ 3.307 and 3.309 had 
medical records been available showing hearing loss within 
one year of separation.

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is warranted.  Where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002).  
Thus, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are granted.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for bilateral 
hearing loss has been received and the claim is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


